Citation Nr: 1208670	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for a left foot disability. 

5.  Entitlement to service connection for a left shoulder disability. 

6.  Entitlement to service connection for a left knee disability. 

7.  Entitlement to service connection for a left elbow disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to December 1987, from November 1990 to May 1991, and from January 2001 to December 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in Nashville, Tennessee. 

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the Nashville RO.  A transcript of the hearing is of record.

The August 2007 notice of disagreement also initiated appeals with respect to claims  for entitlement to service connection for a tendon tear of the right finger, a chronic neck disability, and a psychiatric disability manifested by sleep impairment and problems associating with people.  These claims, along with service connection for right ear hearing loss, were granted in December 2008 and October 2010 rating decisions.  The award of service connection represents a full grant of the benefits on appeal, and these claims are not currently before the Board.  

The issues of entitlement to service connection for left shoulder, knee, and elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's migraine headaches most nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  The Veteran does not have a left ear hearing loss disability for VA purposes. 

3.  Sinusitis is etiologically related to a service-connected deviated septum.

4.  A left foot disability, diagnosed as a neuroma and bursitis of the left heel, was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but not higher, for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2011).

2.  A left ear hearing loss disability was neither incurred in nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

3.  Service connection for sinusitis is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

4.  Service connection for a left foot disability, diagnosed as a neuroma and bursitis of the left heel, is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Migraines

Service connection for residuals of an injury to the right forehead with headaches was granted in a March 1999 rating decision with an initial 10 percent evaluation assigned, effective December 9, 1998.  The Veteran's disability was rated under Diagnostic Code 9304 associated with dementia due to brain trauma.  The July 2007 rating decision on appeal recharacterized the service-connected disability as migraine headaches due to double trauma with an aura and continued the 10 percent evaluation under Diagnostic Code 8100 for rating migraines.  

The Veteran contends that an increased rating is warranted for his service-connected headaches as he experiences migraines several times a week.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board has considered whether rating the Veteran's migraines under the criteria pertaining to residuals of a traumatic brain injury (TBI) is appropriate.  
Effective October 23, 2008, VA amended Diagnostic Code 8045 and the criteria for evaluating residuals of traumatic brain injury (TBI).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.   Here, since the Veteran's claim for increase was received in December 2006, the amended criteria do not apply.

Furthermore, the Board has determined that the Veteran's migraines are more properly rated under Diagnostic Code 8100 pertaining to migraines rather than under the criteria pertaining to brain trauma.  In a February 2007 statement, the Veteran clarified that his current claim for an increased rating for headaches was separate from a previous claim for brain disease due to trauma, and the symptoms reported by the Veteran throughout the claims period are entirely consistent with the rating criteria contained in Diagnostic Code 8100.  Furthermore, service records dating from May 1997, when the Veteran injured his forehead in a parachute jump, are negative for any evidence of brain injury.  The Veteran complained of neck pain and headaches, and is in receipt of separate disability ratings for the current service-connected manifestations of these complaints.  Thus, while the Veteran's migraines were the result of a forehead injury during service, the evidence does not establish that he experienced a brain injury or trauma at that time, and his service-connected migraines are more properly rated under Diagnostic Code 8100 for evaluating migraine headaches.  

Diagnostic Code 8100 provides for a 10 percent evaluation for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and a maximum scheduler evaluation of 50 percent for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Upon VA examination in July 2007, the Veteran reported experiencing daily headaches that lasted two to three hours and were relieved by over-the-counter medications.  The examiner noted that the Veteran had severe recurrent headaches.  Following an October 2007 neurological consultation at the West Palm VA Medical Center (VAMC), the Veteran was prescribed Zomig to treat his headaches, and during a November 2007 follow-up, he reported having one severe headache per week that was relieved by medication within 20 minutes.  The examining physician diagnosed post-traumatic migraines responsive to Zomig.  The Veteran made similar reports during the March 2011 hearing, testifying that he experienced a headache once a week that left him unable to function for one to two hours, but was relieved by his medication. 

The Board finds that the Veteran's migraines have most nearly approximated the criteria associated with a 30 percent evaluation throughout the claims period.  While he has complained of headaches occurring once per week, the headaches are resolved within one to two hours and are responsive to his prescribed medication.  His headaches were characterized as severe by the July 2007 VA examiner, but are clearly lessened in intensity due to treatment and are not prolonged or very frequent.  
Therefore, the Board cannot find that these migraines most nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as required by a maximum 50 percent evaluation under Diagnostic Code 8100.  Particularly in the absence of any evidence that the headaches have had a severe impact on economic adaptability.  However, it is clear that the Veteran's headaches have increased in severity since service connection was granted in June 1999 and an increased 30 percent evaluation, but not higher, is warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent for the Veteran's service-connected migraines.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's migraines manifest one severe headache per week that is resolved with medication.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.
 
The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected migraines.  He is not in receipt of Social Security disability benefits, and while he is retired, he has not alleged that he ceased working due to migraines.  There is no medical evidence that the Veteran's migraines would cause him to be unemployable.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected migraines.


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Left Ear Hearing Loss

The Veteran contends that service connection is warranted for left ear hearing loss as it was incurred during active duty in association with his service as a helicopter pilot and tank commander.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records demonstrate some loss of hearing during the Veteran's military service, but the evidence does not establish the presence of a current left ear hearing loss disability for VA purposes.  Upon VA examination in August 2008, the Veteran reported that he had difficulty understanding conversations especially with background noise.  An audiogram showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
15
15
10
30
25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed normal left ear hearing dropping to mild hearing loss at 3000 Hz.  The Veteran had excellent speech discrimination scores.  

Therefore, the Veteran does not have a current left ear hearing loss disability as defined by VA.  To be present as a current disability, the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323   (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The objective evidence does show some worsening of left ear hearing throughout the Veteran's reserve service, but the Veteran has not demonstrated auditory thresholds of 40 decibels or greater, at least three frequencies at 26 decibels or greater, or a speech recognition score less than 94 percent with respect to the left ear at anytime during the claims period.  See 38 C.F.R. § 3.385.  The Board has considered the statements and testimony of the Veteran that he has a current hearing loss disability, and while he is competent to report his symptoms, he lacks the medical expertise to opine that the left ear hearing loss meets the criteria defined in 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Absent competent evidence of a current disability as defined by VA, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Sinusitis

The Veteran contends that service connection is warranted for sinusitis as it was incurred during active duty service or in the alternative, that it is the result of a service-connected deviated septum.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  In this case, the Board finds that the evidence establishes that service connection is warranted for sinusitis on a secondary basis as it was caused by the Veteran's service-connected deviated septum.  

The record clearly establishes the presence of current sinusitis.  During a July 2010 VA examination, the Veteran was diagnosed with recurrent sinusitis and a January 2009 CT of the sinuses showed focal mucosal thickening in the right maxillary sinus.  The Veteran has also undergone recent treatment for sinusitis at the Memphis VAMC; in July 2010 he was diagnosed with nasal airway obstruction and sinus disease by his VA physician during a otolaryngological consultation.  

Additionally, the evidence establishes a link between the current sinusitis and the Veteran's service-connected deviated septum.  The Veteran's VA physician specifically found in July 2010 that his sinus disease was secondary to the deviated septum.  Similarly, the July 2010 VA examiner characterized the Veteran's recurrent sinus infections as a problem associated with the diagnosis of a deviated nasal septum.  The Board finds that the record establishes a nexus between the service-connected deviated septum and claimed sinusitis and service connection on a secondary basis is warranted.  


Left Foot

The Veteran contends that service connection is warranted for a disability of the left foot as it was incurred during active duty service.  During the March 2011 hearing, the Veteran testified that he was diagnosed with a left foot neuroma during active duty service in 2003 and now receives VA treatment for the same disability.  Service records show that the Veteran first complained of left foot pain on September 4, 2003, during his most recent period of active duty service, and was referred to podiatry for left metatarsalagia and Achilles tendon pain.  The next day he was seen in the podiatry clinic and diagnosed with a left neuroma and left retrocalcaneal bursitis.  The same diagnoses were rendered several days later when the Veteran returned for a follow-up appointment.  

The Veteran has also continued to receive treatment for the same disabilities initially diagnosed during active duty service.  In November 2007, he reported a history of left foot pain since 2003 during a VAMC podiatry consultation.  The Veteran was again diagnosed with a left neuroma and bursitis of the left Achilles heel.  Morton's neuroma of the left foot was also diagnosed by a VA examiner in August 2008, and the Veteran was recently treated for possible neuroma at the VAMC in April 2009.  The record therefore establishes the presence of the first two elements of service connection-a current disability and in-service injury.  For the reasons explained below, the Board finds that continuity of symptomatology establishes that the Veteran's current neuroma and bursitis are related to active duty service.  

Although the August 2008 VA examiner provided an opinion against the claim, the Board finds that the probative value of the examiner's medical opinion is significantly lessened by the lack of a supporting rationale.  The examiner concluded that it was unlikely the Veteran's left neuroma was due to service as it was common problem and not usually associated with trauma or a specific repetitive activity.  The examiner did not address the in-service diagnoses of neuroma or bursitis, nor did the examiner acknowledge that the Veteran did not associate his left neuroma with any specific injury or trauma.  Therefore, the August 2008 opinion of the VA examiner is outweighed by the other evidence of record, including the diagnosis of left foot neuroma and bursitis during active duty service with continued treatment for the same conditions.  Based on the in-service treatment of the disability and the Veteran's credible history of the disability beginning during service and consistently manifesting since, the Board finds that the record demonstrates the incurrence of the disability during active duty service.  The three elements required for service connection are therefore established and the claim is granted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claims for entitlement to service connection for sinusitis and a left foot disability, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.

Regarding the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2007 and April 2007 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the January and April 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the January 2007 letter providing notice with respect to the evidence necessary to substantiate a claim for an increased rating characterized the issue being claimed as "brain disease due to trauma."  However, the letter also specifically addressed the Veteran's service-connected headaches which at that time were characterized as residuals of a head injury.  The January 2007 letter clearly notified the Veteran that in order to support a claim for an increased rating the evidence must establish the service-connected condition had worsened and included notice of the Dingess elements of the claim.  It is therefore adequate with respect to the claim for entitlement to an increased rating for migraines.  
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided adequate VA examinations in response to his claims.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a 30 percent rating, but not higher, for migraine headaches is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for sinusitis is granted. 

Entitlement to service connection for a left foot disability, diagnosed as a neuroma and bursitis of the left heel, is granted.



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for disabilities of the left shoulder, knee, and elbow. The Veteran was provided a VA examination in August 2008 to determine the nature and etiology of the claimed disabilities.  Unfortunately, the medical opinions provided by the August 2008 VA examiner are not adequate.  

Regarding the left shoulder and left knee disabilities, the examiner found that it would require speculation to link the disabilities to service as they are common disabilities among the Veteran's age group.  Similarly, the examiner concluded that the claimed left elbow disability was not due to service as it is a fairly common complaint and is not usually caused by a specific injury.  The examiner did not discuss any of the specific evidence in the claims file, including the Veteran's in-service treatment for all three disabilities.  The provided medical opinions are therefore inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Upon remand, the Veteran should be provided another VA examination and medical opinions to determine the nature and etiology of the claimed disabilities of the left shoulder, knee, and elbow.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed left shoulder, knee, and elbow conditions.  The claims file must be reviewed in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed left shoulder, left knee, and left elbow disabilities are etiologically related to any incident of the Veteran's active service, including his in-service treatment related to the left shoulder, knee, and elbow.

A complete rationale should be provided for all expressed opinions.

2.  Then, readjudicate the claims on appeal.  If the claims are not granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


